Case: 21-10036     Document: 00515908543         Page: 1     Date Filed: 06/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 22, 2021
                                  No. 21-10036                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Khaled Al Haj,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:16-CR-243-1
                            USDC No.4:20-CV-427


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Khaled Al Haj, federal prisoner # 54760-177, seeks to proceed in forma
   pauperis (IFP) on appeal from the denial of his motion for a compassionate
   release reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) and the denial


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10036      Document: 00515908543          Page: 2   Date Filed: 06/22/2021




                                    No. 21-10036


   of his three motions for reconsideration of the denial of the motion for
   compassionate release. In denying the motion for compassionate release, the
   district court concluded that Al Haj had not established extraordinary and
   compelling circumstances warranting release. When denying his first and
   second motions for reconsideration, the court considered the 18 U.S.C.
   § 3553(a) factors and found that release was inappropriate.
          We construe Al Haj’s IFP motion as a challenge to the district court’s
   certification that his appeal was not taken in good faith. See 28 U.S.C.
   § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). To show a
   nonfrivolous appellate issue, he must show that his appeal raises legal points
   that are arguable on the merits. See Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983).
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release and motion for reconsideration for an abuse of
   discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020);
   United States v. Rabhan, 540 F.3d 344, 346-47 (5th Cir. 2008). Because Al
   Haj filed the motion for compassionate release, the district court’s decision
   is “bound only by § 3582(c)(1)(A)(i) and . . . the sentencing factors in
   § 3553(a).” United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
   Here, although the district court denied the motion because it found no
   compelling or extraordinary reasons for a sentence reduction in light of the
   factors set forth in U.S.S.G. § 1B1.13, it also articulated later when denying
   Al Haj’s first and second motions for reconsideration that the § 3553(a)
   factors did not weigh in favor of a reduction, given the nature of the offense,
   the need for deterrence, and the need for just punishment. We may affirm
   on any basis supported in the record. United States v. Chacon, 742 F.3d 219,
   220 (5th Cir. 2014).




                                         2
Case: 21-10036      Document: 00515908543          Page: 3   Date Filed: 06/22/2021




                                    No. 21-10036


          We afford deference to the district court’s consideration of the
   § 3553(a) factors. Chambliss, 948 F.3d at 693. Al Haj’s mere disagreement
   with the court’s balancing of the § 3553(a) factors “is not a sufficient ground
   for reversal.” Id. at 694. Additionally, Al Haj has shown no error in
   connection with the adequacy of the district court’s written reasons for
   denying the third motion for reconsideration and his motion to proceed IFP
   on appeal. See Baugh, 117 F.3d at 202 n.21.
          Accordingly, Al Haj fails to demonstrate that his appeal involves any
   arguably meritorious issues. See Howard, 707 F.2d at 220. We DENY his
   motion to proceed IFP and DISMISS the appeal as frivolous. See Baugh,
   117 F.3d at 202 & n.24; Howard, 707 F.2d at 220; 5th Cir. R. 42.2.




                                          3